       Case 5:20-cv-04084-EFM-TJJ Document 5-1 Filed 01/21/21 Page 1 of 7




              I           HE                  I ED     A E DI            IC   C
                              F               HE DI         IC      F KA      A
CH I HA                   A K​,                             )
                                  ,                         )
                      .                                     )
    A E       F KA            A ​,                          )
EGI           A I E AD I I                     A I E        )
E     ICE ​,                                                )
                                                            ) C     A      . ​ 5:20- -04084-EF - JJ
      DA ​,                                                 )
D                                     A                     )
          ,                                                 )
                  D                       .                 )
                                                            )


                                                I DE   F E HIBI

                  E            #1​: A                           C    H
                  E            #2​: A                   A           ,                 A
                          D
                  E            #3​:
                  I
          Case 5:20-cv-04084-EFM-TJJ Document 5-1 Filed 01/21/21 Page 2 of 7


                                             E HIBI #1
              IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS
CHRIS HAULMARK​,                                         )
                             ,                           )
                    .                                    )
STATE OF KANSAS​,                                        )
LEGISLATIVE ADMINISTRATIVE                               )
SERVICES​,                                               )
                                                         ) C        A            . ​ 5:20- -04084-EFM- JJ
TOM DAY​,                                                )
D             L                  A                       )
          ,                                              )
                    D                .                   )
________________________________                         )


                        AFFIDAVIT BY PLAINTIFF CHRIS HAULMARK

     I, C           H            ,                                                 ,           ,           ,
     1.         A                                    -                      ,I

                         D                                              D         C                    D

K                       C                D                   16, 2020. (     ​C m lain ​) (D                   . 1)

     2.                                                             D             --               K       ,

L             A                              ,                  D                                      D

L             A                              .

     3.         I                                                    .M                    ,I

           -D       ,                            A                      L              (A L)

E     .




                                                                1
         Case 5:20-cv-04084-EFM-TJJ Document 5-1 Filed 01/21/21 Page 3 of 7


                                                             E HIBI #1
    4.           I                                                   -

             .                                                               ,I                               -           .

    5.                           -

    1990 , I                                                 C-          A

         ,                                       ,                                                                .

    6.                                                                            -                       ,

    ,                K       L                                                    C           ,



                                                                 .

    7.           I

                                     .

    8.           I

C            J               K                                                            .

    9.           M

                         D                               .A              D                                                ,I

                             /                       ,                                                ,

A                    L                                                                            D

                             ,                                                                                                D

                                                                             .

    10.          F                                           ,



                                             I           D       .M                                                   ,

                                         ,                                                                K



                                                                                      2
             Case 5:20-cv-04084-EFM-TJJ Document 5-1 Filed 01/21/21 Page 4 of 7


                                                         E HIBI #1
L                                                        D               ,                ,

                                                                     .                                                  ,

                      ,                        .

            11.            D       ,

                                                                 ,                                        .M



                                                    .B

                          ,I

                               .

            12.            A                                                                                   ,



    I

        ,                                                    ,                                             .

            13.            I



                          II           A                 D                   A ,I

                  ,                        ,                 I                                        .            ,I

                                                                                              .

         P        a         28 U.S.C. S                 1746, I                a                  a
   a                                    a                 .
-----------------------------------------------------------------

                                                   21                               / /C     H
J                                                                                     LAI IFF, ​     e
                                                                                         @     .
                                                                                    600 . H
                                                                                    A #11
                                                                                           , K 66061
                                                                                    512-366-3981
                                                                         3
         Case 5:20-cv-04084-EFM-TJJ Document 5-1 Filed 01/21/21 Page 5 of 7


                                        E HIBIT #2
                                   AFFIDAVIT BY KIM ANDERSON
​I Kimbe l A Ande n being fi d l               n     n m a h de e and a
       I am he P e iden f he Kan a A cia i n f he Deaf KAD
       I am al an indi id al h i Deaf i h n abili              hea
       I e i e he e f an Ame ican Sign Lang age and              eal ime ca i ning f e i able
       acce       an nline b adca ing e ice ha li e eam a di and a di i al c n en f
        he legi la i e    ce S ch e i able acce             ec m c n i i nal igh a a Deaf
       Kan an a a c n i en         f ll a ici a i n f he li ical         ce
       T Deaf Kan an ha ed i h me in m ca aci a he P e iden f KAD he f mal
       c m lain he en            he Legi la i e Admini a i e Se ice ab          he lack f e i able
       acce        he nline li e eamed b adca ing f he legi la i e             ceeding in i fi       eek
         f he       Legi la i e e i n
       D ing hi fi        eek f he        Legi la i e Se i n I e nall en nline             he Kan a
       Legi la e eb i e acce he nline li e eam b adca ing f he legi la i e                      ce I
          a denied immedia el f he abili          be a a ici an f he legi la i e       ce
       T da e        he be f m kn ledge he Legi la i e Admini a i e Se ice i in cha ge f
       making e he S a e Ca i l and i legi la i e            ce i e i abl acce ible e e ne
       H e e ince I me i h T m Da and a fe                he ke akeh lde in Decembe f                 a
        he S a e Ca i l add e and e l e he lack f e i able acce                   he nline
       b adca ing e ice T m Da had a ed ha me                      g e f e i able acce         ill be
       made in ime f he           Legi la i e Se i n I i n             and he e i n e idence f an
           g e ince Decembe f
       Wi h      e i able acce       he legi la i e     ce    he Deaf membe f KAD and I a e denied
       and c n in ed be denied          c n i i nal igh         ha e f ll and e i able acce      f being
       f ll inf med f he deci i n made and la            a ed b he legi la i e b d ha im ac
       li e a Deaf Kan an effec i el e e da            da and in he f        e
P   an o U S C Sec ion              I decla e nde     enal   of e j      ha he fo egoing i       e and
co ec E ec ed on Jan a
FURTHER AFFIANT SAYETH NOT




Kimbe l A Ande      n




                                               Pa    1
        Case 5:20-cv-04084-EFM-TJJ Document 5-1 Filed 01/21/21 Page 6 of 7


                                    EXHIBIT #3
             IN    HE      NI ED          A E DI           RIC      CO R
                    FOR       HE DI        RIC       OF KAN A
CHRI HA LMARK​,                            )
              Plaintiff,                   )
              V.                           )
    A E OF KAN A ​,                        )
LEGI LA I E ADMINI             RA I E      )
  ER ICE ​,                                )
       and                                 ) Civil Action No. ​_5:20-cv-04084-EFM-TJJ_
  OM DA ​, in his official capacity as     )
Director of Legislative Administrative     )
Services,                                  )
              Defendants.                  )
                                           )


                                  PROPO ED ORDER

      On Motion of Plaintiff Haulmark and the hearing on ____ day of ___________,

2021, wherein Plaintiff appearing ​p o e​ and the Defendants appear by

_________________________________________.

      The Court enters the following restraining order and preliminary injunction

pursuant to Rule 65 of the Federal Rules of Civil Procedure and Local Rule 65.1. This is a

temporary order and injunction and may be modified at a later date. The entry of this

temporary order is not an indication of the Court s final decision on any issue in dispute.

      Defendant Tom Day and the employees, agents, assigns and successors, and all
      persons of the Defendant State of Kansas and Defendant Legislative
      Administrative Services are enjoined to immediately develop, implement,
      promulgate, and comply with a policy requiring the online broadcasting
      equipment, streaming audio and audiovisual content of the legislative proceedings,
      to be readily accessible with accurate and intelligible real-time captioning provided
      to achieve effective communication and equal participation for Plaintiff Haulmark.
                                          P     1
            Case 5:20-cv-04084-EFM-TJJ Document 5-1 Filed 01/21/21 Page 7 of 7


                                    EXHIBIT #3
       This order is binding upon service until vacated or modified by Court order. Willful

violation of a temporary order may subject the offending party to sanctions for contempt

of court.

IT IS SO ORDERED on this ______ day of __________________, 2021, at Topeka, Kansas.




                                                      _________________________________
                                                                                JUDGE




                                          P    2
